 

 

U.S. DISTRICT COURT
EASTERN DISTRICT-WI
UNITED STATES DISTRICT COURT FILED

EASTERN DISTRICT OF WISCONSIN

IIS FEB-5 P 2 10:
Michael Lee Hunter STEPHEN C. DRIES
. Li .
Plaintiff, CLERK

v Case No. 18-CV-1500

Michael Meisner, Kelly Muski, Sgt.
Walker, C/O Muihalski, Sgt. Wilcox,
Capt. Wesner ,

 

LETTER OF INTENT STATUS OF COMPLAINT

 

Plaintiff Michael Lee Hunter #648464 submitted his 42 U.S.C. §1983 Civil
Complaint on September 24, 2018; However, to this date he has not heard or
received any type of notice as to what he should be doing: Could you please
inform Mr. Hunter what is happening with his Complaint?

Respectfully Submitted,

UGK,

Michael Les Hunter Pro-se

Case 2:18-cv-01500-PP_ Filed 02/05/19 Page 1of2 Document 4
 

 

 

 

|!

 

CLE fghe EER gefogEE EE ett cepa gta gglfyeatfatige EE0CSp—s02zeg

ZOZES NISNOOSIM ‘aSaNWIIW
*dAW NISNOOSIM °a LIS
ASNOWRIMNCO °s°
wrswos ee ee Bona.
SNOOSIM dO IOTMISIO NuaLsva
LYNCO IOIBLSIG SBLVIS GSLINA

SZ60-OL67S UlsucseTM ‘3aytUE zBpan
>. xo
YOTAAATASUT TeRUOTIS8220;) 23 ntabper

PIPCHOF FEIN ame PMD ry

  

Case 2:18-cv-01500-PP_ Filed 02/05/19 Page 2 of 2 Document 4
